     Case 2:19-cv-04399-JAK-AS Document 15 Filed 11/13/19 Page 1 of 3 Page ID #:136



1 THE WESTON FIRM                                    PROCOPIO, CORY, HARGREAVES
  GREGORY S. WESTON (239944)                         & SAVITCH, LLP
2
  greg@westonfirm.com                                JOHN D. ALESSIO (174900)
3 1405 Morena Blvd., Suite 201                       SEAN SULLIVAN (254372)
  San Diego, CA 92110                                525 B St., Suite 2200
4
  Telephone: (619) 798-2006                          San Diego, CA 92101
5 Facsimile: (619) 343-2789                          Telephone: (619) 525-3899
                                                     Facsimile: (619) 235-0398
6
     Counsel for Plaintiff
7                                                    Counsel for Defendant
8
9
10
                                    UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13        TIFFNI ALTES, on behalf of herself
                                                Case No. 2:19-cv-4399-JAK-AS
14        and all others similarly situated,
                                                Pleading Type: Class Action
15                     Plaintiff,
                                                JOINT STATUS REPORT RE STAY
16                                              PENDING RELATED APPEAL
                  v.
17
                                                Judge: The Honorable John A. Kronstadt
18        STAR BRANDS NORTH AMERICA,
          INC.,
19
20                     Defendant.
21
22    .
23
24
25
26
27
28
                Altes v. Star Brands North America, Inc., Case No. 2:19-cv-4399-JAK-AS
                        JOINT STATUS REPORT RE STAY PENDING RELATED APPEAL
     Case 2:19-cv-04399-JAK-AS Document 15 Filed 11/13/19 Page 2 of 3 Page ID #:137



 1         Pursuant to the Court’s Order re Stipulation to Stay Case (Dkt. 12), Plaintiff Tiffni
 2 Altes and Defendant Star Brands North America, Inc (collectively “the Parties”),
 3 respectfully submit the following Joint Status Report.
 4         On July 15, 2019, the Parties filed a Joint Stipulation to Stay Case. Dkt. 11. The
 5 Parties argued a stay was appropriate because McGee v. S-L Snacks Nat’l, LLC, Case No.
 6 17-55577 (9th Cir.), which is currently pending before the Ninth Circuit, “involves a
 7 similar challenge to using partially hydrogenated oil (“PHO”) in foods.” Dkt. 11.
 8         On July 17, 2019, the Court issued its order staying this action pending McGee and
 9 directing the Parties to file “file a joint report as to the status of the McGee Action on the
10 earlier of every 60 days, or within 10 days of the issuance of a decision by the Ninth
11 Circuit.” Dkt. 12. Consistent with this order, the Parties submitted a Joint Status Report on
12 September 13, 2019. Dkt. 13.
13         The Ninth Circuit heard oral argument in McGee on December 5, 2018. During oral
14 argument, counsel for McGee and for Plaintiff here requested the Ninth Circuit issue a
15 published decision on this matter on the grounds that (1) district courts have decided the
16 identical preemption issue involving state-law challenges to the use of partially
17 hydrogenated oil; (2) several district courts had stayed their proceedings pending a
18 decision.
19         The Ninth Circuit panel that heard the appeal looks like it will grant the request to
20 resolve the preemption issue before this Court with a published opinion. Of the six cases
21 assigned to the McGee panel, five were resolved in January 2019 in unpublished decisions,
22 about a month after argument. McGee has now been pending for more than eleven months.
23 Thus, it appears there is a good chance there will be specific, binding guidance from the
24 Ninth Circuit on a difficult issue which has split district courts in California. Should the
25 district court order challenged in McGee be affirmed on the grounds of federal preemption,
26 Plaintiff will voluntarily dismiss this action.
27
28                                                   2
             Altes v. Star Brands North America, Inc., Case No. 2:19-cv-4399-JAK-AS
                     JOINT STATUS REPORT RE STAY PENDING RELATED APPEAL
     Case 2:19-cv-04399-JAK-AS Document 15 Filed 11/13/19 Page 3 of 3 Page ID #:138



1
2 DATED: November 13, 2019                     Respectfully Submitted,
3
4                                              s/ Gregory S. Weston
                                               THE WESTON FIRM
5
                                               GREGORY S. WESTON
6                                              1405 Morena Blvd., Suite 201
                                               San Diego, CA 92110
7
                                               Telephone: (619) 798-2006
8                                              Facsimile: (619) 343-2789
9
                                               Counsel for Plaintiff
10
11
                                               s/ Sean Sullivan
12                                             John D. Alessio
                                               Sean Sullivan
13
                                               PROCOPIO, CORY, HARGREAVES &
14                                             SAVITCH, LLP
                                               525 B. St., Suite 2200
15
                                               San Diego, CA 92101
16                                             Telephone: (619) 525-3899
                                               Facsimile: (619) 235-0398
17
18                                             Counsel for Defendant
19
20
21
22
23
24
25
26
27
28                                            3
             Altes v. Star Brands North America, Inc., Case No. 2:19-cv-4399-JAK-AS
                     JOINT STATUS REPORT RE STAY PENDING RELATED APPEAL
